DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Response to Arguments
Applicant's amendments filed 07/19/2021 have been considered and entered, however, in light of the applicant’s amendments, the rejection(s) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection(s) have been made further in view of Sakura, and applicant's arguments have been rendered moot.

Applicant argues that cited references fail to teach the newly amended features of independent claims, namely, “a fourth display control unit configured to display a message indicating that return to the print application is to be performed on a screen provided by the setting application in a case where the authentication processing is completed”.

Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the "first selection screen" and "a screen provided by the setting application in a case where the authentication processing is completed" are different screens” and that a message as displayed on the screen as shown in Fig. 10I) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Interpretation
Previous claim interpretation of claims under 112(f) have been withdrawn in view of amendments made by the applicant

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 7-9, 14-16, 20-23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, US 2007/20389 in view of Yuma Iwahara, JP 2016-107612 further in view of Sachithanathan et al., US 2013/0027740 further in view of Sakura, US 2013/0208300.
Regarding claim 1, Murayama discloses an information processing apparatus (mobile terminal 102, fig. 1, note that mobile terminal is PC and terminal 104 is mobile telephone, paragraph 33) comprising: 
selecting (selection of the Bluetooth device to be connected is performed, and the mobile terminal issues a connection request to the printing apparatus 101, paragraphs 31, 35) a printing apparatus (printer 101, fig. 1 is printing apparatus); 
a first display control unit  (input screen 301 on the mobile terminal, fig. 3) configured to: display a first message related to an operation method of selected printing apparatus on a display unit of the information processing apparatus, in a case where a selected printing apparatus does not include an operation screen (note that “in a case where the printing apparatus 101 is not equipped with a display device, the "temporary PIN code" 902 will be printed on the paper 803 automatically if "DISPLAY" is pressed", paragraph 52 - it is necessary, that the GUI for QR code capturing is different from the prompt to input the printed PIN, note that QR is generated only if there is a display and also note that “if it is determined at step S1004 that the printing apparatus does not have a display device, then control proceeds to step S1007, where the QR flag is reset to "O", paragraph 54, see paragraphs 51-57); 
a second display control unit (display screen 802) configured to display a second message different from the first message on the display unit of the information processing apparatus in a case where the selected printing apparatus includes the operation screen (note that in a case where the printing apparatus is equipped with a display device,  a "temporary PIN code" 902 is displayed in the form of a QR code on the display screen 802”, paragraph 51 - it is necessary, that the GUI for QR code capturing is different from the prompt to input the printed PIN, paragraphs 51-57); 
wherein authentication (PIN code verification) processing for wirelessly connecting (paragraphs 31, 33, 35) the information processing apparatus to the selected printing apparatus is executed in a case where the printing apparatus is selected on another selection screen (note that if a PIN code has been entered correctly using the input screen 301 and a connection has been made with the selected printing apparatus via Bluetooth as shown in fig. 3, paragraph 40). 
Murayama fails to explicitly disclose apparatus comprising: at least one processor causing the information processing apparatus to act as: a selection unit configured to select a printing apparatus using a first selection screen provided by a print application installed on the information processing apparatus; a third display control unit configured to display identification information about the selected printing apparatus on another selection screen provided by a setting application different from the print application in a case where the printing apparatus is selected by the selection unit based on a user the first selection screen provided by the print application; wirelessly connecting information processing apparatus to printing apparatus is executed in a case where the printing apparatus is selected on the another selection screen after the identification information is displayed and, in addition, where a user executes an operation corresponding to the operational method related to the first message on the printing apparatus; and a fourth display control unit configured to display a message indicating that return to the print application is to be performed on a screen provided by the setting application in a case where the authentication processing is completed.
However, Yuma teaches apparatus (control apparatus 11, paragraph 58) comprising: at least one processor (control unit 30 of control device 11, paragraph 58) causing the information processing apparatus to act as:
 a selection unit (user interface) configured to select a printing apparatus (user selects printing apparatus displayed on user interface as the Bluetooth device, paragraphs 58-62) using a first selection screen (input/selection screen displayed on user interface with search results) provided by a print application installed on the information processing apparatus (predetermined operation, protocol related to Bluetooth application installed on the control device 11 which enables search of the printing device as Bluetooth device by the control device 11, paragraphs 58-59);
a third display control unit (control unit 30 of control apparatus 11, fig. 2) configured to display identification information (passkey with success/failure notification) about the selected printing apparatus (printing apparatus is selected, paragraph 59) on another selection screen (user interface screen, paragraph 62) authentication using pairing with passkey algorithm) (control apparatus 11 displays passkey with success/failure notification regarding the selected printing apparatus on a predetermined user interface screen, paragraphs 58-62) different from the print application in a case where the printing apparatus is selected by the selection unit based on a user operation on the first selection screen provided by the print application (note that the user performs a predetermined operation on the control device 11 to display a user interface relating to Bluetooth setting, and instructs the user to perform a search of the Bluetooth device (Step SX 1). In response to the instruction of step SX 1, the control device control unit 30 of the control device 11 searches the printing device 10 as the Bluetooth device, displays the device name of the printing device 10 in the user interface in a selectable manner, and displays the input field of the path key in association with the device name (step SD 1). The user selects the printing apparatus 10 displayed on the user interface and enters a path key into the corresponding column (Step SX 2) and predetermined operation, protocol related to Bluetooth application installed on the control device 11 which enables search of the printing device as Bluetooth device by the control device 11, paragraphs 58-59); and a fourth display control unit (control unit 30 of control device 11) configured to display a message indicating that print application is to be performed in a case where authentication processing is completed (message with information regarding authentication (pairing) success/failure as completion of the process is displayed on user interface, paragraphs 61-62).
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selecting and displaying techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using 
Combination of Murayama with Yuma fails to further teach wirelessly connecting information processing apparatus to printing apparatus is executed in a case where the printing apparatus is selected on the another selection screen after the identification information is displayed and, in addition, where a user executes an operation corresponding to the operational method related to the first message on the printing apparatus; display a message indicating that return to the print application is to be performed on a screen provided by the setting application in a case where the authentication processing is completed.
However, Sachithanathan teaches wirelessly connecting information processing apparatus (computer system 102, fig. 1, paragraph 16) to printing apparatus (computing device 104, fig. 1, paragraph 18) (computer system 102 is connected to computing device 104 (printer) via a network 106, where printer receives actual usage data 108 from computer system via a wireless connection, paragraph 20) is executed in a case where the printing apparatus is selected on the another selection screen (display being caused by printer identification service 224 executing at computer system 202, with a first message/information that printer one 204 is a newly connected printer is displayed to a user on another display device after identification and selection of printer one 204 as a newly connected printer. In the example of FIG. 4B, display of the information that the printer is newly connected occurs via the addition of the "NEW!" icon 406, paragraphs 31-32. And, further note that first message regarding newly connected printer(s) may be for a single function printers with no display screen, paragraph 12) after the identification information is displayed (first message as discussed above and as shown in fig. 4B is shown after the identification information such as model printer with IP address 192.168.13.251 as shown in FIG. 4A, which is displayed before, paragraph 31) and, in addition, where a user executes an operation corresponding to the operational method related to first message on the printing apparatus (user might proceed with the installation of printer applications to enable printing at printer one 204 by clicking on or otherwise interacting with the name or an icon for printer one 204, the 192.168.13.251 IP address for printer one 204, or the "NEW!" icon 406, paragraph 33).
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selecting and displaying techniques as taught by Yuma and wirelessly connecting and message displaying techniques as taught by Sachithanathan. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63 and to easily distinguish between the selected printers based on its identification and associated message information as taught by Sachithanathan at paragraphs 31-32. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma and Sachithanathan to reach the aforementioned advantage.
to display a message indicating that return to print application is to be performed on a screen provided by setting application in a case where authentication processing is completed.
However, Sakura teaches to display a message indicating that return to print application is to be performed on a screen provided by setting application in a case where authentication processing is completed (paragraphs 113, 138, message that return to print application is conveyed by displaying the print setting screen of setting application dependent upon whether the authentication processing is completed as success or failed).
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selecting and displaying techniques as taught by Yuma, wirelessly connecting and message displaying techniques as taught by Sachithanathan and displaying based on authentication processing techniques as taught by Sakura. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63 and to easily distinguish between the selected printers based on its identification and associated message information as taught by Sachithanathan at paragraphs 31-32 and to enable the user to easily identify an image output apparatus subjected to image output based on authentication processing and then perform desired printing with applicable print settings as taught by Sakura at paragraphs 144, 138. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma, Sachithanathan and Sakura to reach the aforementioned advantage.
note that “in a case where the printing apparatus 101 is not equipped with a display device, the "temporary PIN code" 902 will be printed on the paper 803 automatically if "DISPLAY" is pressed", paragraph 52 - it is necessary, that the GUI for QR code capturing is different from the prompt to input the printed PIN, note that QR is generated only if there is a display and also note that “if it is determined at step S1004 that the printing apparatus does not have a display device, then control proceeds to step S1007, where the QR flag is reset to "O", paragraph 54, see paragraphs 51-57). 
Regarding claim 7, Combination of Murayama with Yuma further teaches a reception unit (CPU) configured to receive information of the selected printing apparatus from the selected printing apparatus via a wireless connection established between the selected printing apparatus and the information processing apparatus before the authentication processing is executed (Murayama, paragraphs 35, 40-43 and Yuma, paragraphs 58-62); and a determination unit (CPU) configured to determine whether or not the selected printing apparatus includes the operation screen on the basis of the the operation screen, the first message related to the operation method of the printing apparatus is displayed (Murayama, paragraphs 51-57 and Yuma, paragraphs 58-62). 
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include operation based screen displaying techniques as taught by Yuma. The motivation for the skilled artisan in doing so is to more securely perform pairing and display screens accordingly as taught by Yuma at paragraph 62. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Regarding claim 8, it recites identical features, as claim 1, except claim 8 is a method claim. Thus, arguments made for claim 1 are applicable for claim 8.
Regarding claim 9, it recites identical features, as claim 2, except claim 9 is a method claim. Thus, arguments made for claim 2 are applicable for claim 9.
Regarding claim 14, it recites identical features, as claim 7, except claim 14 is a method claim. Thus, arguments made for claim 7 are applicable for claim 14.
Regarding claim 15, which recites a non-transitory computer-readable recording medium version of claim 8, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Murayama in paragraphs 95-99.
Regarding claim 16, which recites a non-transitory computer-readable recording medium version of claim 9, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Murayama in paragraphs 95-99.

Regarding claim 21, Combination of Murayama with Yuma further teaches wherein authentication information is printed on a sheet based on the user executing the operation corresponding to the operational method, and the authentication processing is performed based on the authentication information being input using the information processing apparatus (Murayama, paragraphs 35, 42, 51-57, 90 and Yuma, paragraphs 58-62).
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include authentication performing techniques as taught by Yuma. The motivation for the skilled artisan in doing so is to more securely and effectively perform authentication processing as taught by Yuma at paragraph 62. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Regarding claim 22, it recites identical features, as claim 21, except claim 22 is a method claim. Thus, arguments made for claim 21 are applicable for claim 22.
Regarding claim 23, Combination of Murayama with Yuma further teaches a reception unit (CPU) configured to receive first function information from a first printing apparatus in a case where the first printing apparatus is selected by the selection unit (Murayama, paragraphs 31-35, Yuma, paragraphs 58-62, selecting plurality of printers), and to receive second function information from a second printing apparatus different from the first printing apparatus in a case where the second printing apparatus is selected 
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selection based printing techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Regarding claim 25, Murayama further teaches a determination unit configured to determine whether the printing apparatus selected by the selection unit includes the operation screen based on a response transmitted from the selected printing apparatus in response to a request transmitted to the printing apparatus (Murayama, paragraphs 51-57, 68-39, 72, selecting plurality of printers).
Regarding claims 26 & 28, they recite similar features, as claims 23 & 25, except claims 26 & 28 are method claims. Thus, arguments made for claims 23 & 25 are applicable for claims 26 & 28.
Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, US 2007/20389 in view of Yuma Iwahara, JP 2016-107612 further in view of Sachithanathan et al., US 2013/0027740 further in view of Sakura, US 2013/0208300 as applied in claim 1 above and further in view of Shin et al., US 2017/0013153.
Regarding claim 3, Murayama with Yuma further discloses wherein the information processing apparatus can execute a first wireless communication method (printing) (Murayama, Bluetooth.TM, paragraphs 31, 33, 35; Yuma, paragraphs 58-62, Bluetooth), and wherein the authentication processing is executed to communicate particular information with the selected printing apparatus using the first wireless printing (Murayama, Bluetooth.TM, paragraphs 31, 33, 35, 40-43; Yuma, paragraphs 58-62, Bluetooth). 
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include wireless printing techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Murayama with Yuma, Sachithanathan and Sakura fails to further teach a second wireless communication method that can execute a wireless printing at a higher speed than first wireless communication method, and wherein processing is executed to communicate particular information using the first wireless communication method. 
method ( BHS) that can execute a wireless printing at a higher speed than first wireless communication method (printing) (BHS is Bluetooth High Speed, wherein BLE is Bluetooth Low Energy which is slower, paragraph 5, 224) and wherein processing is executed to communicate particular information via the first wireless communication method (printing) (BLE is used to broadcast a packet, paragraphs 57, 67). 
 It would have been advantageous to modify the information processing apparatus with wireless printing techniques as taught by Murayama, Yuma, Sachithanathan and Sakura to include second wireless communicating technique as taught by Shin. The motivation for the skilled artisan in doing so is to have the strengths of received signals broadcast by neighboring image forming apparatuses may be measured and a connection reference strength of an imaging forming apparatus may be changed based on the measured strengths of the received signals as taught by Shin at paragraph 9. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma, Sachithanathan, Sakura & Shin to reach the aforementioned advantage.
Regarding claim 4, Murayama further discloses wherein the first wireless communication method can execute communication, printing based on Bluetooth (paragraphs 31, 33, 35, Bluetooth is the emerging wireless radio printing protocol, paragraph 4), and wherein the authentication processing is pairing processing in the BLE (paragraphs 35, 40-43, Bluetooth pairing).

However, Shin teaches wireless communication method can execute a printing based on Bluetooth Low Energy (BLE) and processing in the BLE (paragraphs 5, 224, 57).
It would have been advantageous to modify the information processing apparatus with wireless printing techniques as taught by Murayama, Yuma, Sachithanathan and Sakura to include second wireless communicating technique as taught by Shin. The motivation for the skilled artisan in doing so is to have the strengths of received signals broadcast by neighboring image forming apparatuses may be measured and a connection reference strength of an imaging forming apparatus may be changed based on the measured strengths of the received signals as taught by Shin at paragraph 9. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma, Sachithanathan, Sakura & Shin to reach the aforementioned advantage.
Regarding claim 10, it recites identical features, as claim 3, except claim 10 is a method claim. Thus, arguments made for claim 3 are applicable for claim 10.
Regarding claim 11, it recites identical features, as claim 4, except claim 11 is a method claim. Thus, arguments made for claim 4 are applicable for claim 11.
Regarding claim 17, which recites a non-transitory computer-readable recording medium version of claim 10, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Murayama in paragraphs 95-99.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishida – US 2010/0051681 – teaches wireless connection between devices authenticating and selecting printing data based on the inputted information, paragraphs 56-57.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672